         Case 1:21-cv-01094-NRB Document 26 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               9/9/21
DULAURY FERREIRA,
            Plaintiff,                               21-CV-1094 (NRB) (BCM)
       -against-
                                                     ORDER
FAUSTO JAVIER VELOZ SORIANO, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The district judge referred the parties to me for a settlement conference (Dkt. No. 21)

after they jointly assured the Court that they were "working productively to narrow the issues"

and had discussed "specific monetary and other information" for the purpose of settlement. (Dkt.

No. 20.) The parties' confidential settlement letters, which I have now received and reviewed,

cast some doubt on that representation. Additionally, those letters reveal that the parties have not

yet complied with ¶ 2 of my June 17, 2021 Order Scheduling Settlement Conference (June 17

Order) (Dkt. No. 22), which required them – after they received the June 17 Order but before

their confidential settlement letters were due – to conduct at least one further good-faith

settlement discussion, in real time, and to convey at least one good-faith settlement demand or

offer to one another.

       For the parties' guidance: Good-faith settlement demands and offers must be concrete.

Thus, in a case where the plaintiff broadly alleges (among other things) "multiple" breaches of a

contract containing both economic and non-economic terms, and where the defendants assert

(among other things) that they have fully complied with certain provisions and that as to other

provisions plaintiff himself is in breach, it is not sufficient for the plaintiff to demand, in

settlement, that defendants "abide by the terms of" that contract.
         Case 1:21-cv-01094-NRB Document 26 Filed 09/09/21 Page 2 of 2




       For the parties' further guidance: nothing in the June 17 Order required the plaintiff to go

first. Thus, it is not acceptable for the defendants to inform the Court that they are "not in a

position to make an offer of settlement" because the plaintiff has not been clear in his demand.

       It is hereby ORDERED that, no later than 12:00 noon on Monday, September 13,

2021, the parties shall submit a confidential joint letter to chambers by email, addressed to

Moses_NYSDChambers@nysd.uscourts.gov, marked "Confidential Material for Use Only at

Settlement Conference." The joint letter must (1) confirm that the parties have complied with ¶ 2

by conducting the required good-faith settlement discussion, and (ii) set forth the concrete terms

of each side's most recent good-faith demand or offer, including both monetary and non-

monetary terms. Alternatively, the parties may request that the conference be rescheduled to a

later date, in which case they should propose at least two potential dates for the rescheduled

conference. Judge Moses ordinarily schedules settlement conferences at 2:15 p.m., Monday

through Thursday.

Dated: New York, New York
       September 9, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
